Case 1:17-cv-23429-MGC Document 189 Entered on FLSD Docket 06/15/2021 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                            Case No.: 17-23429-Civ-COOKE/GOODMAN
   PATRICIA RODGERS, et al.,
   individually and on behalf of
   all others similarly situated,
             Plaintiffs,
   v.
   MARK ADDY, et al.
         Defendants.
   ________________________________________/
                                        MOTION TO STRIKE

             Pursuant to Local Rule 7.1(c) of the Southern District of Florida, Plaintiffs Patricia

   Rodgers, Cody Pyle, Jennifer Ribalta, Izaar Valdez, Felix Valdez, and Joanna Kirby move

   for an Order striking Defendants’ Declaration of Kevin D. Quigley In Support of Defendants’

   Opposition To Plaintiffs’ Request To Compel Production Of Defendants’ Banking And

   Financial Records (ECF No. 187, the “Improper Brief”). Although titled a “Declaration,” the

   Improper Brief is nothing more than an unsolicited legal memorandum filed in violation of

   Local Rule 7.1(c). For the reasons discussed below, the Court should strike or, at a minimum,

   ignore the Improper Brief. 1

        I.       BACKGROUND

                 a. The June 3 Hearing

             On June 3, 2021, the Court held a Zoom videoconference on various discovery

   disputes. See ECF No. 184 (Minute Entry for June 3 Proceeding). One of the issues addressed



             “Whether the Court ‘strikes’ the argument or merely ignores it is a distinction without
             1

   a practical difference for the purpose of resolving the underlying [motion].” Jean v. Minnesota
   Life Ins. Co., 19-21626-CIV, 2020 WL 2926663, at *3 (S.D. Fla. May 12, 2020) (quoting Boring
   v. Pattillo Indus. Real Estate, 426 F. Supp. 3d 1341, 1349 (N.D. Ga. 2019)).
                                                   1
Case 1:17-cv-23429-MGC Document 189 Entered on FLSD Docket 06/15/2021 Page 2 of 8




   at the hearing was Plaintiffs’ request to compel certain financial records from Defendants. See

   ECF No. 180 (Plaintiffs’ Notice of Hearing). Despite not submitting any evidence in support

   of its undue burden objection, counsel for Defendants claimed at that hearing that complying

   with Plaintiffs’ requests for financial records will “end up costing [his] clients hundreds of

   thousands of dollars . . .” ECF No. 187-5, 35:3-6 (Transcript of June 3 Hearing). The Court

   expressed skepticism regarding Defendants’ unsubstantiated claim, stating “my sense of it is

   that . . . you are coming up with a knee-jerk from the seat-of-my-pants perspective.” Id. at

   38:7-10. The Court then noted it was going to give Defendants a limited opportunity to submit

   evidence in support of its undue burden objection at issue in that hearing. Id. at 38:21-39:14.

   The Court continued, “if you submit a vague, nebulous affidavit without specifics and just

   sort of sweeping language that does not contain some sort of methodology that I can

   understand how you came up with the number, then, most likely you are not going to

   convince me of the undue burden.” Id. at 40:13-17 (emphasis added).

          Two days later the Court entered its Post-Discovery Hearing Administrative Order

   which provided, in pertinent part, that “By June 10, 2021, Defendants shall file an affidavit

   that explains, in detail, the undue burdens that they argue are associated with complying with

   Plaintiffs’ requests for production of the additional documents that they seek.” ECF No. 186.

   The Court did not provide (and has not provided) leave of Court to file any brief or

   memoranda.

             b. Defendant’s “Declaration”

          On June 10, Defendants filed the Improper Brief but styled it as a declaration. ECF

   No. 187. That document, however, did not provide any evidence that explains any undue




                                                 2
Case 1:17-cv-23429-MGC Document 189 Entered on FLSD Docket 06/15/2021 Page 3 of 8




   burden “associated with complying with Plaintiffs’ requests for production of the additional

   documents that they seek.” ECF No. 186 (emphasis added). Instead, the affidavit:

       -     Provides “evidence” regarding alleged cost associated with discovery in the California

             Action. Improper Brief at ¶¶ 4-19.

       -     Provides “evidence” regarding alleged cost associated with discovery in this action not

             at issue at the June 3 hearing. Id. at ¶¶ 20-35.

       -     Legal arguments regarding why Plaintiffs’ requests should be rejected without any

             citation to evidence. Id. at ¶¶ 36-44.

       -     Legal arguments regarding proportionality that hinge exclusively on unsubstantiated

             speculation and relevance-based arguments. Id. at ¶¶ 45-61.

       -     Legal arguments regarding why production under an Attorneys’ Eyes Only

             designation is “not a reasonable compromise.” Id. at ¶¶ 62-69. 2

             Noticeably absent from the Improper Brief is any evidence regarding “the undue

   burdens that they argue are associated with complying with Plaintiffs’ requests for production

   of the additional documents that they seek.” ECF No. 186.

       II.      Legal Standard

             “Courts [] have the inherent authority to strike improperly-filed papers other than

   pleadings. Parties employ motions to strike to clean up the pleadings, streamline litigation,

   and avoid unnecessary forays into immaterial matters.” Jean v. Minnesota Life Ins. Co., 19-


   2
    This portion of Defendants’ Improper Brief, which includes ad hominem baseless attacks
   against Plaintiffs’ counsel Jason Jones, is improper. Neither Defendants in this action nor the
   defendant in the California Action have set forth any evidence of Mr. Jones violating any
   Court order in any case. Nor have they even alleged such a violation. Instead, Defendants
   urge the Court to deny Plaintiffs discovery based on the possibility that Mr. Jones will violate
   a federal court order. This red herring has been expressly rejected in California and should
   similarly be disregarded here.
                                                      3
Case 1:17-cv-23429-MGC Document 189 Entered on FLSD Docket 06/15/2021 Page 4 of 8




   21626-CIV, 2020 WL 2926663, at *3 (S.D. Fla. May 12, 2020) (quoting Arthurs v. Glob. TPA

   LLC, No. 14-CV-1209-ORL40TBS, 2015 WL 13652716, at *1 (M.D. Fla. Feb. 6, 2015)).

   Local Rule 7.1(c)(1) provides that other than the motions, responses, and replies provided for

   in that rule, “[n]o further or additional memoranda of law shall be filed and served without

   prior leave of Court.” While supplemental filings may be appropriate in limited instances,

   such as notices of supplemental authority or Court-ordered affidavits, such supplemental

   filings “should not make legal arguments.” Santos v. Healthcare Revenue Recovery Group, LLC,

   19-23084-CIV, 2021 WL 1115851, at *4 (S.D. Fla. Mar. 23, 2021) (discussing Local Rule

   7.1(c)’s prohibition on unauthorized legal memoranda and citing Barron v. Snyder's-Lance, Inc.,

   No. 13-62496-CIV, 2014 WL 2686060, at *1 (S.D. Fla. June 13, 2014)).

      III.      Argument

             Here, the Improper Brief is an unauthorized legal memorandum filed in violation of

   Local Rule 7.1(c). At the June 3 hearing and in the subsequent June 5 Post-Discovery Order,

   the Court gave Defendants leave to submit an affidavit limited to Defendants’ undue burden

   objection associated with the specific additional requests addressed that that hearing. See ECF

   No. 186. The Court then invited Plaintiffs to respond to the evidence substantiating

   Defendants’ undue burden objection to the additional requests. Id.

             As previously noted by this Court, “[w]hether production of documents is unduly

   burdensome or expensive turns primarily on whether it is kept in an accessible or inaccessible

   format (a distinction that corresponds closely to the expense of production).” Kabelis v. NCL

   (Bahamas) Ltd., 20-21430-CIV, 2021 WL 790067, at *4 (S.D. Fla. Mar. 2, 2021) (quoting

   Zubulake v. UBS Warburg LLC, 217 F.R.D. 309, 322-23 (S.D.N.Y. 2003)). “Data that is

   ‘accessible’”, this Court continued, “is stored in a readily usable format that does need to be


                                                  4
Case 1:17-cv-23429-MGC Document 189 Entered on FLSD Docket 06/15/2021 Page 5 of 8




   restored or otherwise manipulated to be usable.” Id. at *4 (internal quotations omitted).

   “Conversely, data that is ‘inaccessible’ is not readily useable and must be restored to an

   accessible state before the data is usable.” Id. (internal quotations omitted). If an objecting

   party cannot meet their burden of proving that discovery is not reasonably accessible because

   an undue burden or cost, then an undue burden objection must be overruled. See, e.g.,

   Rodriguez v. GEICO Gen. Ins. Co., 619CV1862ORL40GJK, 2020 WL 5983320, at *2 (M.D.

   Fla. June 15, 2020) (granting a motion to compel and awarding fees because “Defendants

   have not shown that P-Logs for the policies at issue are not reasonably accessible because of

   an undue burden or cost.”)

          Here, Defendants have failed to introduce any evidence explaining why the documents

   at issue are not readily accessible. Nor does the brief identify a single tangible cost associated

   with accessing the requested documents and information. This failure is fatal to Defendants’

   undue burden objection. See, e.g., Kabelis, 2021 WL 790067, at *4 (overruling undue burden

   objection); Rodriguez, 2020 WL 5983320, at *2 (same). Defendants’ failure to address the

   Court’s sole issue renders the entirety of the Improper Brief not only irrelevant, but outside

   the scope of what the Court authorized.

          Instead of complying with the Court’s narrow instruction, Defendants have raised a

   number of issues that have nothing to do with the whether complying with the requests

   discussed on June 3 would create an undue burden for Defendants. For example, Defendants

   attempt to relitigate the burden associated with every prior discovery dispute in this case and

   in the California action. But Defendants’ past burden is outside the scope of the narrow issue

   of Defendants’ purported undue burden to comply with the requests discussed at the June 3

   hearing. Plaintiffs should not be required to expend the time and resources necessary to rebut


                                                   5
Case 1:17-cv-23429-MGC Document 189 Entered on FLSD Docket 06/15/2021 Page 6 of 8




   irrelevant claims that are not currently at issue before the Court. And any rebuttal would

   compound Defendants’ violation of Local Rule 7.1(c). Moreover, requiring Plaintiffs to rebut

   132 pages of evidence outside the scope of the Court’s original request within the truncated

   three business days provided by the Court is impractical.

          Moreover, Defendants’ attempt to distort the accessibility standard for undue burden

   based on a conclusory allegation that it could be unduly burdensome to review responsive

   documents (as opposed to access them, which is the appropriate Rule 26 standard).

   Notwithstanding the fact that any burden associated with reviewing the requested records

   could be neutralized by designating those records Attorneys Eyes Only, Defendants’ “review”

   burden is based exclusively on inadmissible speculation. Defendants have not made any

   attempt to articulate the number of sources, statements, or mediums that would have to be

   searched (let alone reviewed), instead relying on a combination of speculation, arithmetic,

   speculation, a single example of a credit card entry that might be irrelevant, and more

   speculation. Improper Brief at ¶¶ 45-61. This type of evidence cannot support an undue

   burden analysis. See, e.g., Carter v. City of Montgomery, Alabama, 2:15-CV-555 (RCL), 2019 WL

   2110519, at *7 (M.D. Ala. May 14, 2019) (“Therefore, the City states it would have to

   undertake a manual review to determine whether the revocation was the cause of the issuance

   of the warrant. This burdensomeness argument, however, is supported by mere speculation.

   . . . Such speculation does not prove undue burden. . .”).

          Defendants remaining arguments should not be considered because they are improper

   legal arguments made in express violation of Local Rule 7.1(c). Plaintiffs are prepared to

   respond to these arguments if the Court affords them leave of Court, claiming, for example,

   that Defendants filing of an unauthorized 25-page brief is demonstrative of its over-lawyering


                                                 6
Case 1:17-cv-23429-MGC Document 189 Entered on FLSD Docket 06/15/2021 Page 7 of 8




   of this case (as is spending hundreds of thousands of dollars reviewing and redacting publicly

   available social media feeds), but otherwise will refrain from doing so to avoid joining

   Defendants in their violation of Local Rule 7.1(c).

      IV.      Conclusion

            The Court gave Defendants an inch by providing leave to file a limited affidavit but

   instead they took twenty-five feet through the filing of the Improper Brief. Plaintiffs should

   not be required to respond to this unauthorized filing and the Court should not consider it in

   resolving the parties’ current discovery dispute. The Court should strike the Improper Brief.

                                 Local Rule 7.1(a)(3) Certification

            The undersigned certifies that they have conferred with all parties or non-parties who

   may be affected by the relief sought in the motion in a good faith effort to resolve the issues

   raised in the notice and have been unable to do so. Specifically, the undersigned conferred via

   e-mail on June 11, 2021 but Defendants refused to withdraw the Improper Brief.

                                                               s/    Yaniv Adar_____
                                                              Yaniv Adar, Esq.
                                                              Florida Bar No. 63804
                                                              Etan Mark, Esq.
                                                              Florida Bar No. 720852
                                                              etan@markmigdal.com
                                                              yaniv@markmigdal.com
                                                              eservice@markmigdal.com
                                                              Mark Migdal & Hayden
                                                              80 S.W. 8th Street, Suite 1999
                                                              Miami, Florida 33130

                                                              Counsel for Plaintiffs




                                                  7
Case 1:17-cv-23429-MGC Document 189 Entered on FLSD Docket 06/15/2021 Page 8 of 8




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 15, 2021, a copy of the foregoing was
   electronically served upon all parties.

                                                    By: s/ Yaniv Adar
                                                           Yaniv Adar, Esq.




                                             8
